                     Case 1:19-cv-02443-RDM Document 20 Filed 10/18/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


              Mark Savignac; Julia Sheketoff                   )
                             Plaintiff                         )
                                v.                             )      Case No. 1:19-02443 (RDM)
      Jones Day; Stephen J. Brogan; Beth Heifetz               )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants Jones Day, Stephen J. Brogan, and Beth Heifetz                                                    .


Date:          10/18/2019                                                            /s/ Christopher DiPompeo
                                                                                         Attorney’s signature


                                                                            Christopher DiPompeo (Bar No. 1003503)
                                                                                     Printed name and bar number
                                                                                            Jones Day
                                                                                      51 Louisiana Ave., N.W.
                                                                                      Washington, DC 20001

                                                                                               Address

                                                                                    cdipompeo@jonesday.com
                                                                                            E-mail address

                                                                                          (202) 879-3939
                                                                                          Telephone number

                                                                                          (202) 626-1700
                                                                                             FAX number
